Appeals from (1) an order and judgment (one paper) of the Supreme Court, Nassau County (Young, J.), entered September 24, 1979 and (2) an order of the same court, dated December 24, 1979 which granted appellant’s motion to reargue. Leave to appeal is granted by Mr. Justice Damiani. Appeal from the order and judgment entered September 24, 1979, dismissed, without costs or disbursements. Said order and judgment was superseded by the order dated December 24.1979. Order dated December 24,1979, affirmed, without costs or disbursements. No opinion. Hopkins, J.P., Damiani, Titone and Thompson, JJ., concur.